     Case 2:20-cv-06277-FMO-MAA Document 38 Filed 12/14/20 Page 1 of 1 Page ID #:327



1

2

3

4

5

6

7

8                                      UNITED STATES DISTRICT COURT

9                                 CENTRAL DISTRICT OF CALIFORNIA

10

11     YEHONATAN KAPACH,                         )   Case No. CV 20-6277 FMO (MAAx)
                                                 )
12                        Plaintiff,             )
                                                 )
13                 v.                            )   JUDGMENT
                                                 )
14     INTEL CORPORATION, et al.,                )
                                                 )
15                        Defendants.            )
                                                 )
16

17           IT IS ADJUDGED that the above-captioned case is dismissed.

18

19     Dated this 14th day of December, 2020.

20
                                                                        /s/
21                                                             Fernando M. Olguin
                                                             United States District Judge
22

23

24

25

26

27

28
